Citation Nr: 1435605	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-36 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for myopia.

5.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.

6.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.

7.  Entitlement to a rating in excess of 30 percent for atopic dermatitis.

8.  Entitlement to a rating in excess of 10 percent for alopecia areata.

9.  Entitlement to a rating in excess of 10 percent for hypertension.

10.  Entitlement to a rating in excess of 10 percent for left eye glaucomatocyclitic crisis.

11.  Entitlement to a separate compensable rating prior to December 21, 2006, and a rating in excess of 10 percent from December 21, 2006, for a right knee disability.

12.  Entitlement to a separate compensable rating prior to December 21, 2006, and a rating in excess of 10 percent from December 21, 2006, for a left knee disability.

13.  Entitlement to a separate compensable rating prior to December 21, 2006, and a rating in excess of 10 percent from December 21, 2006, for a lumbar spine disability.

14.  Entitlement to a separate compensable rating prior to December 21, 2006, a rating in excess of 10 percent from December 21, 2006, and a compensable rating from December 1, 2011, for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to December 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2004, July 2006, and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2014, the Veteran testified before the undersigned at a hearing that was held at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file. 

As to the claims for increased ratings for bilateral knee disabilities, a cervical spine disability, and a lumbar spine disability, the Board has characterized these issues as they appear on the first page of this decision to reflect the fact that the Veteran initially appealed a November 2004 rating decision that confirmed and continued a combined 10 percent rating for all these disabilities, a subsequent October 2007 rating decision granted separate 10 percent ratings for the right knee disability, the left knee disability, the cervical spine disability, and the lumbar spine disability but only effective from December 21, 2006, and a November 2011 rating decision thereafter reduced to noncompensable the rating for the cervical spine disability effective from December 1, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In June 2014, the Veteran's representative waived agency of original jurisdiction (AOJ) review of the additional evidence that was added to the claims file since the October 2008 and October 2009 statements of the case as to the service connection claims as well as the November 2011 supplemental statement of the case as to the rating claims.  Therefore, the Board finds that it may adjudicate these claims without first obtaining AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  

The claims for increased ratings for bilateral knee, cervical spine, and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record shows that a headache disability is not related to service or service connected disability.  

2.  The most probative evidence of record shows that a right ankle disability is not related to service and is not caused or aggravated by a service connected disability.

3.  The most probative evidence of record shows that a left ankle disability is not related to service and is not caused or aggravated by a service connected disability.  

4.  The most probative evidence of record shows that myopia is not due to a superimposed disease or injury during service which created additional disability and it is not caused or aggravated by a service connected disability.

5.  The most probative evidence of record shows that the Veteran's right foot plantar fasciitis, which is manifested by his subjective complaints of pain and objective evidence of tenderness, an antalgic gait, and poor propulsion, does not have adverse symptomatology that equates to a moderately severe foot injury and neither has it been diagnosed as flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones at any time during the pendency of the appeal.

6.  The most probative evidence of record shows that the Veteran's left foot plantar fasciitis, which is manifested by his subjective complaints of pain and objective evidence of tenderness, an antalgic gait, and poor propulsion, does not have adverse symptomatology that equates to a moderately severe foot injury and neither has it been diagnosed as flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones at any time during the pendency of the appeal.

7.  The most probative evidence of record shows that the Veteran's atopic dermatitis does not cover more than 40 percent of his entire body, more than 40 percent of the exposed areas affected, or is manifested by constant or near constant systemic therapy being required during any 12-month period at any time during the pendency of the appeal.

8.  The most probative evidence of record shows that the Veteran's alopecia areata is not manifested by adverse symptomatology that equates to visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or at least two of the characteristics of disfigurement at any time during the pendency of the appeal.

9.  The most probative evidence of record shows that the Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more at any time during the pendency of the appeal.

10.  The most probative evidence of record shows that the Veteran's best corrected vision at distance in the non service-connected right eye is 20/20 and service-connected left eye is 20/25 and the concentric contraction of the visual field is not reduced to 15 degrees.  in the service-connected left eye is 46.5 degrees or better at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated by service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

2.  A right ankle disability was not incurred in or aggravated by active service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  A left ankle disability was not incurred in or aggravated by active service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  Myopia was not incurred in or aggravated by service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 4.9 (2013).

5.  The criteria for a rating in excess of 10 percent for right foot plantar fasciitis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

6.  The criteria for a rating in excess of 10 percent for left foot plantar fasciitis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

7.  The criteria for a rating in excess of 30 percent for atopic dermatitis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27 (2013).

8.  The criteria for a rating in excess of 10 percent for alopecia areata have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27 (2013).

9.  The criteria for a rating in excess of 10 percent for hypertension have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.104, Diagnostic Code 7101 (2013).

10.  The criteria for a rating in excess of 10 percent for left eye glaucomatocyclitic crisis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6013 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection claims, the Board finds that the letters the RO provided the Veteran in January 2006, April 2006, January 2008, November 2008, and August 2012  provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  As to the rating claims, the Board finds that the letters the RO provided the Veteran in October 2004, April 2006, August 2008, November 2008, and August 2012 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  The re-adjudication of these claims after the notice letters "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication, and in any case, there has not been any contentions raised regarding improper or inadequate notice.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2014 Board hearing the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, whether the appellant's current disabilities are related to his service and/or an already service connected disability, as well as the current severity of his service connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records, and his post-service records including his records from Womack Army Hospital, the Fayetteville VA Medical Center, Cape Fear Optometric, Cape Fear Podiatry Associates, and Intraoptics Optometric Clinic.  See 38 U.S.C.A. § 5103A(b).

As to the claims of secondary service connection for bilateral ankle disabilities and myopia, the Veteran was provided with a VA examination in January 2009 which is adequate to adjudicate the claims because after a review of the record on appeal and an examination of the claimant the examiners provided sound opinions as to the relationship between these disabilities and the Veteran's already service connected disabilities.  

As to the claims of direct service connection for bilateral ankle disabilities and myopia as well as for headaches and secondary service connection for headaches, the RO did not obtain medical opinions as to the origins of these disabilities, since only lay conclusory, generalized statements indicated an association with service.  
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   

As to the rating claims, the Veteran was provided with VA examinations in November 2004, July 2006, January 2009, and/or May 2011 which the Board finds are adequate to adjudicate the claims because the reports include a detailed medical history, an examination, and findings as to the severity of the disabilities that allows the Board to rate them under all applicable diagnostic code.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

The Veteran and his representative claim that the appellant's headaches, bilateral ankle disabilities, and myopia are due to service.  As to the headaches, it is claimed that it is due to the pressure caused by the Veteran's service-connected left eye glaucomatocyclitic crisis and/or his hypertension.  As to the bilateral ankle disabilities, it is claimed that it is due to the Veteran's service-connected foot and knee disabilities.  As to the myopia, it is claimed that it is due to the Veteran's service-connected left eye glaucomatocyclitic crisis.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Also, specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is aggravated by, or is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to myopia, the Board notes that for purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Here, there is no indication in the record the Veteran has anything other than congenital myopia.  Indeed, the VA examiner commented in January 2009 that the Veteran's myopia is unrelated to his service connected glaucomatocyclitic crisis.  Accordingly, service connection for myopia is denied.  

Regarding the ankles, the service treatment records are silent as to any ankle complaints and no lower extremity abnormalities were noted at the service retirement examination in August 1999.  Post service records fail to show a diagnosis of ankle arthritis in the first post service year or of any ankle complaints until 2008.  No medical opinion links an ankle disability to service or to a service connected disorder, and any contentions of chronic ankle complaints since service are belied by the absence of ankle complaints in the records dated between service retirement and 2008.  Likewise, the Veteran does not have the medical expertise to associate any ankle disability to service or service connected disability.  Accordingly, a basis to award service connection for right or left ankle disability has not been presented.  

As to headaches, the service treatment records show headache complaints in 1980 and 1999, but no chronic headache disorder was diagnosed.  When examined for VA purposes while still on active duty in July 1999, the Veteran described having headaches 2 times a month, which were relieved by over the counter medications, but no formal diagnosis was entered, or appears to have been contemplated.  

Post service, the records do not document any headache complaints until 2003, but these appear to be isolated and self-limited, rather than any sort of clear-cut clinical entity for which service connection is contemplated.  This is consistent with the other medical entries where the Veteran did not register headache complaints.  No disability which presents has headaches is diagnosed.  (The Board considers these records to constitute a more probative description of the Veteran's medical history, than any contentions of on-going headache complaints since service, because they were generated in the context of seeking treatment, where the incentive for accuracy is great.)  No medical opinion links any headache complaints with service.  Under these circumstances, the Board concludes a basis upon which to establish service connection for headaches has not been presented.  

The Rating Claims

The Veteran and his representative assert that his bilateral plantar fasciitis, atopic dermatitis, alopecia areata, hypertension, and left eye disorder are worse than rated and warrant higher evaluations. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

a.  Right and Left Foot Plantar Fasciitis

The Veteran's service-connected right and left foot plantar fasciitis are each rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284.  

38 C.F.R. § 4.71a, Diagnostic Code 5284, provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  

As to a higher evaluation under Diagnostic Code 5284, the Board notes that the terms mild, moderate, moderately severe and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

However, the record does not suggest that the Veteran's disabilities approximate the degree of severity required for a 20 percent rating.  Specifically, the Board notes that at the November 2004 VA examination, while the Veteran complained of chronic left foot pain, it was opined that examination of the left foot was entirely within normal limits, except for mild tenderness on pressure in the bilateral sole areas, but without specific abnormality of posture, neuromuscular, or skeletal.  It was also noted there was no painful motion, edema, instability, weakness, or tenderness except for tenderness in the sole area.  The Veteran had a normal gait without functional limitation on standing or with walking; he had no skin changes or evidence of shoe wear; and he had an entirely normal posture in all motions of the foot.  X-rays of the feet were within normal limits except for small calcaneal spurs.  

Similarly, at the May 2011 VA examination the Veteran complained of bilateral foot pain for the first 15 to 30 minutes of each day which pain improved with activity.  He also complained that he cannot stand for long periods of time but can walk one to three miles.  His foot pain comes back after he stands up after resting.  The Veteran reported that he treats his foot pain with Celebrex and Darvocet as well as with orthotics and a brace on the right foot.  On examination, the Veteran had evidence of tenderness on the bottom of his feet, the arches, and heels.  It also was noted that his gait was antalgic with poor propulsion.  However, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  X-rays showed small calcaneal spurs but was otherwise within normal limits.

The Veteran's treatment records also noted his periodic complaints and/or treatment for bilateral foot pain as well as his treatment with orthotics and injections.  However, nothing in these records showed adverse symptomatology worse than what was reported at the above VA examinations.  See Colvin, supra.

While the term moderately severe is not defined by regulation, the Board finds that the absence of posture, neuromuscular, and skeletal disability is indicative of no more than moderate impairment even with the objective evidence of tenderness, an antalgic gait, and poor propulsion as well as the Veteran's subjective complaints of pain are considered.  Likewise, improvement of symptoms with activity as reported in May 2011, is further indication the disabling affects are no more than moderate.   Accordingly, the Board does not consider the symptoms presented in this case to reflect a moderately severe impairment.  Therefore, the Board finds that a higher evaluation is not warranted for either the right or left foot plantar fasciitis at any point during the appeal period.  See Hart, supra.

Next, the Board finds that the Veteran's adverse symptomatology does not meet the criteria for a higher evaluation under one of the other criteria used to rate feet disabilities.  In this regard, the Board notes that the Veteran is already receiving the maximum rating possible for each foot under 38 C.F.R. § 4.71a, Diagnostic Codes 5277 and 5279 (2013).  Therefore, the Board finds that a claim for higher evaluations under Diagnostic Code 5277 and 5279 are not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

The Veteran also is not shown to have pes planus, claw foot, hallux valgus, hallux rigidus, hammer toes, and/or malunion or nonunion of the tarsal or metatarsal bones.  See VA examination dated in May 2011.  Therefore, the Board finds that higher evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5280, 5281, 5282, and 5283 (2013) are also not warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

b.  Atopic Dermatitis and Alopecia Areata

The Veteran's atopic dermatitis is rated as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 and his alopecia areata is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7899-7800.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claims in January 2006.  Therefore, the pre-October 2008 version of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008) provides, as to scars of the head, face, or neck, a 10 percent rating for one characteristic of disfigurement.  It provides a 30 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including  eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  It provides a 50 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  And, it provides an 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq.  cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a zero percent rating is warranted where the skin disability covers less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and, no more than topical therapy was required over the past 12-month period; a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is assigned when the disorder covers more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or by constant or near constant systemic therapy being required during the past 12-month period. 

At the May 2011 VA examination, the Veteran complained of intermittent dermatitis on his back, chest, arms, legs, hips, and thighs accompanied by itching and treated with oral and topical steroids.  He also reported a problem with hair loss on the back of his head approximately 6 centimeters (cm) from the base of where his hairline should be.  The examiner noted that the Veteran treated his dermatitis with a topical steroid on a daily bases for at least the last 12 months and he did not treat his alopecia areata.  On examination, the Veteran had hyperpigmentation and some scaling on the left posterior calf; on an 18 cm by 4 cm area of the low back; had an area of hyperpigmentation and scaling across the top of his back and shoulder to shoulder; had a 10 cm by 2 cm area of hyperpigmentation and scaling on his left hip area; had an area of bilateral hyperpigmentation and scaling in his groin area; had a 8 cm by 5 cm hyperpigmented area on his left upper chest; and had a mild hyperpigmentation and scaling in the creases of his antecubital area.  It did not cover any exposed area, but covered more than 5 percent but less than 20 percent of the total body area affected.  As to the alopecia areata, the examiner reported that the Veteran had no hair growth across the bottom 6 cm on the back of his head. 

The Veteran's treatment records reflect his periodic complaints and/or treatment for atopic dermatitis.  They also show it being treated almost continuously with a topical steroid cream as well as his periodic use of oral medications-both steroidal and non-steroidal.  However, nothing in these records show his symptomatology, including the area effected to be worse than what was reported at the above VA examination.  See Colvin, supra.

In these circumstances, the Board finds that the criteria for a higher, 60 percent, rating for atopic dermatitis not warranted under Diagnostic Code 7806 because the most probative evidence of record shows that it does not covers more than 40 percent of his entire body or more than 40 percent of exposed areas affected.  At its worst it covers less than 20 percent of the total body area affected.  38 C.F.R. § 4.118.  

It also is not shown to have required constant or near constant systemic therapy during any 12-month period during the pendency of the appeal.

As to the alopecia areata, the Board finds that the criteria for a higher, 30 percent, rating is not warranted under Diagnostic Code 7800 because the most probative evidence of record shows that it is not manifested by adverse symptomatology that equates to the visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or at least two of the characteristics of disfigurement.  38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

Moreover, the Board finds that the alopecia areata is not better rated by analogy to another rating criteria used to rate skin disabilities/scars because his current 10 percent rating already meets the maximum rating possible under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, and 7804 (2008) and neither 38 C.F.R. § 4.118, Diagnostic Code 7801 (scars other than the head, face or neck), 7805 (other scars) , or 7806 (dermatitis or eczema) (2008) more accurately describes the disability in question.  See Butts, supra.

c.  Hypertension

The Veteran's hypertension is rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 20 percent evaluation is only warranted for hypertension when it is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. 

With the above criteria in mind, the Board notes that a review of the record on appeal, including the VA examinations, does not ever show the Veteran's hypertension being manifested by diastolic pressure 110 or more or systolic pressure 200 or more, much less it being "predominantly" more.  In fact, at the time of the May 2011 VA hypertension examination his blood pressure was 147/96 and at the October 2013 VA examination his blood pressure was 150/100 and 150/96.  Accordingly, the Board finds that an evaluation in excess of 10 percent for hypertension is not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

d.  Left Eye

The Veteran's left eye glaucomatocyclitic crisis (left eye disability) is rated as 10 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6099-6013.  

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  

In this regard, the current claim arises from a pre-December 10, 2008 claim.  The record also shows that the Veteran has never requested that his claim be adjudicated under the new rating criteria.  Therefore, the Board finds that it must rate his service-connected left eye disability under the old rating criteria .  

The minimum rating for glaucoma is 10 percent under old 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008).  Diagnostic Code 6013 provides two ways in which a veteran may prevail on a claim for an increased rating when he has glaucoma - impairment of visual acuity and loss of field of vision.  Id.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3)when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

Under the old rating criteria, when service connection is in effect for only one eye, the nonservice-connected eye is considered to have vision of 20/40 or better.  Only when a veteran has blindness in one eye which is service-connected and blindness in the nonservice-connected eye will the eye be evaluated as if both disabilities were service connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383 (2008).  Absent total blindness, visual acuity in the nonservice-connected eye is considered to be normal (20/40 or better) irrespective of any vision disability in that eye.  Id; Villano v. Brown, 10 Vet. App. 248, 250 (1997). 

Here, the Veteran is not blind in the non-service connected eye, so it will be considered to be normal (20/40 or better) irrespective of any vision disability in that eye.  38 C.F.R. § 3.383 (2008); Villano, supra.

As to measuring the Veteran's visual acuity, under the old rating criteria when rating impairment of visual acuity the best distant vision obtainable after best correction by glasses will be the basis of rating.  38 C.F.R. § 4.75 (2008).

As to whether the Veteran meets the criteria for a rating in excess of 10 percent due to loss of central visual acuity, his corrected visual acuity at distance was 20/20 in the non service connected right eye and 20/20 in his service connected left eye at the July 2006 VA examination and 20/20 in the non service connected right eye and 20/25 in his service connected left eye at his January 2009 VA examination.  

While treatment records document the Veteran's complaints and treatment for left eye problems, including pain and blurred vision as well as his use of prescription eye drops, nothing in these records show the severity of the claimant's adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin, supra.  Accordingly, the criteria for an increased rating based on loss of visual acuity are not met.  

As to whether the Veteran meets the criteria for a rating in excess of 10 percent due to loss of visual field, the Board notes that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.

In this regard, in July 2006 and January 2009 VA examinations, the Goldmann's visual field test showed the extent of the contraction of visual field to be as set out below.  Normal is shown in parentheses, followed by the remaining visual field, which is subtracted from the normal to arrive at the loss.  The degrees lost are then added together to reveal the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.  

      July 2006
Temporally		(85)	75	10
Down temporally	(85)	65	20
Down			(65)	75	0
Down nasally		(50)	45	5
Nasally 		(60)	35	25
Up nasally		(55)	40	15
Up			(45)	40	5
Up temporally	(55)	50	5

Total degrees lost is 85.  500-85=415.  415 divided by 8 equals 51.8.  The average concentric contraction to nearly 52 degrees does not approximate the criteria for an evaluation in excess of 10 percent.  

      January 2009

Temporally		(85)	64	21
Down temporally	(85)	58	27
Down			(65)	55	10
Down nasally		(50)	35	15
Nasally 		(60)	38	22
Up nasally		(55)	35	20
Up			(45)	38	7
Up temporally	(55)	55	0

Total degrees lost is 122.  500-122=378.  378 divided by 8 equals 47.25.  The average concentric contraction to 47 degrees does not approximate the criteria for an evaluation in excess of 10 percent.  

The January 2009 VA examiner characterized the reduced visual field as mild, in the left eye, noting the non-service connected eye had a normal visual field.  

Once again, while treatment records document the Veteran's complaints and treatment for left eye problems as well as include a number of non-Goldmann's visual field tests, nothing in these records show the severity of the claimant's adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin, supra.

Accordingly, because concentric contraction of the visual field was not limited to at least 15 degrees, the most probative evidence of record shows that he does not meet the criteria for a rating in excess of 10 percent for his left eye disorder under Diagnostic Code 6080.  See 38 C.F.R. § 4.84a (2008).  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Hart, supra.




Conclusion

Under Thun v. Peake, 22 Vet App 111 (2008), the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the Board finds that a comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria, and referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As to the various lay statements found in the record, while the Veteran and others are considered competent and credible to report on what the can see and/or feel, the Board finds more probative the opinions provided by the medical experts at the VA examinations as to the severity of his service-connected disabilities than these lay claims.  See Davidson, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

In adjudicating the current claims for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service-connected disability).  However, a TDIU has been in effect since December 2006, and therefore the case is not implicated here.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for headaches is denied. 

Service connection for a right ankle disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for myopia is denied.

A rating in excess of 10 percent for right foot plantar fasciitis is denied.

A rating in excess of 10 percent for left foot plantar fasciitis is denied.

A rating in excess of 30 percent for atopic dermatitis is denied.

A rating in excess of 10 percent for alopecia areata is denied.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for left eye glaucomatocyclitic crisis is denied.


REMAND

As to the claims for increased ratings for bilateral knee, cervical spine, and lumbar spine disabilities, the Veteran testified that these disabilities have worsened since his last VA examination.  Therefore, the Board finds that a Remand to provide the Veteran with a new VA examination is required.  

Also, the record reveals that the Veteran receives ongoing treatment from the Fayetteville VA Medical Center, with the most recent records dated in May 2013.  Likewise, the record reveals that the Veteran receives ongoing treatment from Womack Army Hospital, with the most recent records dated in August 2012.  Therefore, any subsequently dated relevant treatment records should be obtained while the appeal is in Remand status.  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  The AOJ should obtain and associate with the claims file copies of the records of the Veteran's treatment from the Fayetteville VA Medical Center, dated since May 2013.

2.  The AOJ should obtain and associate with the claims file copies of the records of the Veteran's treatment from the Womack Army Hospital dated since August 2012.

3.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an examination to determine the current severity of his bilateral knee, cervical spine, and lumbar spine disabilities.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  

4.  The AOJ should thereafter adjudicate the claims for higher ratings for bilateral knee, cervical spine, and lumbar spine disabilities.  This adjudication should consider whether the Veteran met the criteria for separate compensable ratings for his knee, lumbar spine, and/or cervical spine disabilities at any time prior to December 21, 2006, as well as whether higher ratings are warranted for any of the disabilities since that time.

5.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims for benefits since the November 2011 SSOC.  After allowing for time to respond, the case should be returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


